Phillip Paul Weidner
PHILLIP PAUL WEIDNER & ASSOCIATES, A.P.C.
943 West Sixth Avenue, Suite 300
Anchorage, AK 99501
Tel: (907) 276-1200; Fax: (907) 278-6571
phillipweidner@weidnerjustice.com
Attorneys for Defendant

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

CONOCOPHILLILPS ALASKA, INC.,             )
                                          )
                        Plaintiff,        )
            v.                            )
                                          )
FORREST WRIGHT; AMANDA WRIGHT;            )
NATHAN KEAYS; KELLY KEAYS; ECO EDGE )
ARMORING, LLC; DAVID BENEFIELD;           )
WRIGHT CAPTIAL INVESTMENTS, LLC; and )
DB OILFIELD SUPPORT SERVICES,             )              Case No. 3:19-CV-00311-SLG
                                          )
                        Defendant.        )
__________________________________________)

RESPONSE OF DEFENDANTS NATHAN KEAYS AND ECO EDGE ARMORING, LLC,
   TO NOTICE OF PLAN TO FILE FOR DEFAULT JUDGMENT AT DOCKET 44

       COMES NOW Phillip Paul Weidner of Phillip Paul Weidner & Associates, APC, on behalf

of Defendants Nathan Keays and Eco Edge Armoring, LLC, and hereby responds to Plaintiff’s

Notice Of Plan To File For Default Judgment Against Forrest Wright, Amanda Wright, Wright

Capital Investments, LLC, David Benefield And DB Oilfield Support Services, filed at Docket 44

on February 10, 2020.

       Said Defendants Nathan Keays and Eco Edge Armoring, LLC, do not object to any default

judgment being sought and entered as to Defendants Forrest Wright, Amanda Wright, Wright

Capital Investments, LLC, David Benefield And DB Oilfield Support Services, except that

Defendants Nathan Keys and Eco Edge Armoring, LLC, preserve their position set out in their




         Case 3:19-cv-00311-SLG Document 47 Filed 02/14/20 Page 1 of 2
Answer that they are not responsible or culpable as to any fraud, and further, they are not

responsible for refunding to plaintiff any monies or property except as to possibly on a contract

basis for money or property they actually kept, and are not responsible for any money they gave

to Defendant Forrest Wright or to Forrest Wright’s company Spectrum Consulting Services.

        Without any admissions of culpability or liability, Defendants Nathan Keays and Eco Edge

Armoring, LLC, have indicated willingness to work with Plaintiff to provide and/or refund certain

money and/or assets to Plaintiff.

        Defendants preserve their right to seek to allocate fault to the other Defendants, (except for

Kelly Keays), as to any monies received by Defendants Nathan Keays and Eco Edge Armoring,

LLC, from Plaintiff and further, to seek such allocation of fault and/or other liability as to all claims

in this matter, and further to seek indemnity from all Defendants (other than defendant Kelly

Keays.) Note that it is Defendants Nathan Keays and Eco Edge Armoring’s position that Defendant

Kelly Keays was and is not responsible for any culpability as to any alleged causes of action



        RESPECTFULLY SUBMITTED this 14th day of February, 2020.

                                                    WEIDNER & ASSOCIATES
                                                    Attorneys for Defendant

                                                    /s/ Phillip Paul Weidner
                                                    Phillip Paul Weidner, ABA No. 7305032



CERTIFICATE OF SERVICE
I hereby certify that on February 14, 2020, a copy of the foregoing was served electronically on
the parties entered in this matter.

s/ Phillip Paul Weidner




RESPONSE TO DOCKET 44                                                                                  2
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
           Case 3:19-cv-00311-SLG Document 47 Filed 02/14/20 Page 2 of 2
